Citation Nr: 1647710	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's August 2010 claim was expressly for entitlement to service connection for PTSD.  Symptoms of anxiety were indicated in the medical evidence and the May 2011 rating decision granted service connection for anxiety disorder and a 10 percent rating.  The Veteran did not appeal that disability; however, the PTSD claim remains on appeal even if the rating for psychiatric symptoms may not change.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

In the Veteran's October 2012 substantive appeal, he requested a Travel Board hearing.  Thereafter, he submitted a December 2012 statement in which he withdrew his request.

The decision below addresses the PTSD claim.  The hearing loss rating claim is addressed in the remand section following the decision.  


FINDING OF FACT

The Veteran has PTSD as a result of in-service stressors during his combat service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 510738 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran essentially contends that his current PTSD is a result of his combat service in Vietnam.  In August 2010, he stated that he initially was placed as a machine gunner in Vietnam and witnessed a fellow machine gunner get hit by a rocket and killed.  The Veteran indicated he witnessed a separate incident where 130 Vietcong were killed and he was required to move dead bodies.  He further described other combat situations where he was under fire.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was in the infantry and that he served in the 11th Armored Cavalry for the Army, in the Republic of Vietnam for almost a year.  Service personnel records also reflect participation in combat campaigns in Vietnam.  As there is no clear and convincing evidence to the contrary, the Board finds that the Veteran's combat stressors are established either under 38 C.F.R. § 3.304(f)(2) and (3).

The Board notes that there is conflicting evidence regarding whether the Veteran has a sufficient diagnosis of PTSD.  Subsequent to filing the claim, a December 2010 report was submitted from psychologist M.G.  She noted a PTSD diagnosis and indicated that she was pursuing a course of cognitive therapy to assist the Veteran with his anxiety and depression, and then tailoring the treatment to PTSD symptoms.  A January 2011 report from M.G. indicated that the Veteran meets the criteria for PTSD with delayed onset.  She noted he witnessed events involving death in Vietnam and reacted with fear, helplessness and guilt.  She indicated he re-experiences his Vietnam trauma with memories "all the time" and has persistent avoidance of stimuli associated with his service in Vietnam.  She stated the Veteran has been able to distract himself from his PTSD symptoms over the years by working long hours; however, with retirement, work is no longer available as a distraction.

In contrast, the Veteran was afforded a VA PTSD examination in March 2011.  While the examiner concluded the Veteran meets the DSM-IV stressor criteria related to PTSD based on his combat service, she indicated the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Board notes she did indicate the Veteran suffers from anxiety disorder caused by his service-related experiences and worsened by his medical problems (for which service connection was granted).

In response, psychologist M.G. submitted a June 2011 opinion in which she confirmed the Veteran does have a PTSD diagnosis based on the DSM-IV criteria.  She noted he persistently re-experiences the events of Vietnam, avoids stimuli associated with the trauma and also suffers from increased arousal.  She concluded the onset of the Veteran's symptoms were at least 6 months after the stressor since the Veteran resolved not to let Vietnam change him once he returned.  Further, his current ongoing physical disabilities resurrect those same feelings of helplessness he experienced in Vietnam.  She further noted it is supportive that the basis of the PTSD claim was not even the Veteran's idea initially but was his VA health care provider's, as he could not discuss Vietnam without crying.

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for PTSD.

The Board acknowledges that the March 2011 VA examiner concluded the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, the private medical reports from psychologist M.G. include competent medical diagnoses of PTSD.  Further, her opinions provided thorough, well-reasoned conclusions attributing the PTSD diagnoses to stressors related to his combat service in Vietnam.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that he does have a sufficient diagnosis of PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Therefore, in light of the evidence of established in-service stressors, as well as the medical evidence providing a current diagnosis of PTSD and linking the Veteran's PTSD to his stressors, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends his service-connected bilateral hearing loss disability warrants a compensable rating.

The Veteran submitted a September 2010 private audiological examination in which testing revealed moderate sloping to moderate-severe sensorineural hearing loss from 2000Hz through 8000 Hz.  She noted for his left ear, a speech recognition score of 60 percent was noted with an average decibel loss of 75 dB.  In his right ear, a speech recognition score of 84 percent was noted with an average decibel of 65 dB.

Thereafter, the Veteran was afforded an April 2011 VA audiological examination.  The examiner indicated the left ear had 84 percent speech discrimination with an average decibel loss of 71.25 percent.  In the Veteran's right ear, there was 92 percent speech discrimination with an average decibel loss of 51.25 dB.

The December 2016 Appellate Brief indicates that the hearing examination from over 5 years prior does not adequately portray the severity of the Veteran's condition.  The Veteran contends the severity of the condition more closely reflects a higher disability rating.  In the case, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his bilateral hearing loss.  The Board therefore finds the Veteran should be afforded a new VA examination to assess the current severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this issue is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his claim for an increased rating for his hearing loss disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Thereafter, schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss.

All appropriate tests should be conducted.  The entire claims file, must be available to the examiner. 

Pure tone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the full benefit with regard to the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


